Citation Nr: 0217589	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC



THE ISSUE

Entitlement to an effective date earlier than July 7, 1998, 
for the assignment of a 100 percent evaluation for service-
connected heart disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to December 
1953, July 1954 to June 1957, January 1958 to March 1963 and 
from November 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by the Washington, DC, Regional 
Office (RO).  In essence, as a result of rating decisions, a 
100 percent rating for cardiovascular pathology was assigned 
effective July 7, 1998.  He has appealed that effective 
date.


FINDINGS OF FACT

1.  On July 7, 1998, VA received a claim from the veteran 
for an increased rating for his service-connected heart 
disease.

2.  In a rating decision dated in July 1999, the RO granted 
entitlement to a 100 percent disability rating for the 
veteran's heart disease, effective July 7, 1998.

3.  It was not factually ascertainable for the one-year 
period prior to July 7, 1998 that an increase in the 
severity of the veteran's heart disease had occurred.


CONCLUSION OF LAW

The criteria for an effective date prior to July 7, 1998, 
for a 100 percent disability evaluation for heart disease, 
have not been met.  38 U.S.C.A. § 5110(a)-(b) (West 1991); 
38 C.F.R. § 3.400(o) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

At the outset, the Board notes that, as will be discussed in 
detail below, earlier effective date claims, such as the one 
now before the Board, generally involve a determination as 
to when a claim was received or when entitlement to certain 
benefits arose.  As such, the evidence to review is already 
of record.  In any event, through the issuance of the 
statement of the case and other letters and documents, the 
veteran and his representative have been put on notice as to 
the evidence generally necessary to substantiate the claim.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence. 

As there is no additional evidence to be obtained, more 
specific notice is not indicated.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g.,  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim is ready 
for appellate review.

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(2002).  There is an exception in that the effective date 
may be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, provided that 
the application therefor is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2002).  However, if the increase became 
ascertainable more than one year prior to the date of 
receipt of the claim, then the proper effective date would 
be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1) (2002).  Said provision applies in 
those circumstances in which the reports relate to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.  In 
addition, the date of receipt of evidence from a private 
physician or layman will be accepted when the evidence 
furnished by or in behalf of a claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2) (2002).

Under the regulations, a 100 percent disability evaluation 
is warranted for a documented history of myocardial 
infarction or documented coronary artery disease resulting 
in chronic congestive heart failure or when a workload of 3 
MET's or less results in dyspnea, fatigue, angina, 
dizziness, or syncope.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2002).

In the veteran's case, the record reveals that in June 1979 
the RO granted entitlement to service connection for 
hypertension and assigned a 10 percent evaluation.  

In a statement received in July 1998, the veteran requested 
reevaluation of his service-connected hypertension and 
coronary heart disease although, the Board notes, service 
connection was not in effect for coronary heart disease at 
that time.  After review of private medical records received 
with the reopened claim, the RO, by a rating decision in 
September 1998, expanded the grant of service connection for 
hypertension, characterized the veteran's disability as 
arteriosclerotic heart disease and assigned an evaluation of 
60 percent from July 7, 1998, effective from the date of the 
claim.  

In a statement received in October 1998, the veteran 
enclosed a private medical report dated in September 1988, 
which shows diagnoses of congestive cardiomyopathy and basic 
arterial hypertension.  He indicated that he did not file a 
claim for increase at that time because he "felt in good 
health."  X-rays show a distinct enlarging of the heart, 
however the veteran was in good general health.  Blood 
pressure was 180/100.

In February 1999 he submitted an exercise summary report 
dated in December 1998.  The results of that report showed 
that the maximum workload attained was 2 METS.  The reason 
for termination of the testing was fatigue and chest 
tightness.  

In the decision on appeal issued in July 1999, the RO 
increased the evaluation to 100 percent, effective July 7, 
1998, the date of the claim.  The veteran has appealed the 
effective date assigned, claiming that the effective date 
for this increase should be September 1988, when he was 
diagnosed with congestive cardiomyopathy and that a 
retroactive payment to 1988 is therefore warranted.

Review of the claims folder discloses no communication from 
the veteran or his representative that may be construed as 
an informal claim for an increased rating after the original 
June 1979 rating decision establishing service connection 
until receipt of the July 1998 claim.  38 C.F.R. § 3.155(a) 
(West 1991).  Therefore, the earliest effective date for the 
increased rating for heart disease is July 1998, unless 
entitlement is factually ascertainable within the previous 
one-year period.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2002).  The Board finds that it is 
not.

It appears that it was a subsequent December 1998 
examination report (in which a private examiner noted a work 
load of 2 METs resulting from fatigue and chest tightness) 
that led the RO in July 1999 to determine that a 100 percent 
evaluation was warranted for the veteran's service-connected 
heart disease.  It may therefore be argued that it was not 
until December 1998 that it was factually ascertainable that 
an increase in heart disease occurred to warrant a 100 
percent rating and that the proper effective date should 
actually be the date of the December 1998 examination rather 
than the date of receipt of claim selected by the RO.

There was a May 1998 letter submitted with the July 1998 
claim.  While this showed some cardiac impairment, findings 
supporting the 100 percent rating are not shown.  There is 
no other evidence warranting an effective date to 1988.

Assuming that the veteran could present evidence in support 
of his claim that he was 100 percent disabled in 1988 due to 
his heart disease, an effective date in 1988 could not now 
be assigned under current regulations, since such a date 
would be more than one year prior to the July 7, 1998 date 
of receipt of his claim for increase.  However, as the 
effective date could potentially be up to one year prior to 
July 7, 1998, pursuant to the regulations described above, 
the Board shall analyze whether there is evidence of record 
indicating that the veteran was 100 percent disabled at any 
time within one year prior to the RO's receipt of his claim 
for an increased rating for heart disease on July 7, 1998.

In reviewing the record prior to July 7, 1998, the Board 
finds that it was not factually ascertainable for the one-
year period prior to July 7, 1998 that an increase in the 
veteran's heart disease had occurred.  In fact, the medical 
evidence of record during the time period in question does 
not reference findings related to any cardiac condition.  
The law is quite specific regarding effective dates, and for 
the most part, effective dates are governed by the date of 
receipt of the claim.  Accordingly, for the reasons 
discussed in this decision, entitlement to an effective date 
earlier than July 7, 1998, for the assignment of a 100 
percent disability evaluation for the veteran's heart 
disease, is not warranted.


ORDER

An effective date earlier than July 7, 1998 for assignment 
of a 100 percent evaluation for heart disease is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


